                                             UNITED STATES DISTRICT COURT 
                                            CENTRAL DISTRICT OF CALIFORNIA 

                                                        CIVIL MINUTES ­ GENERAL 
    Case No.           2:18­cv­09514­DOC (SK)                                                                         Date           November 19, 2018 
    Title              Maravilla v. Sup. Ct of Cal. County of Los Angeles Child Support Court, et al. 

 
                                                                                                                                                                                 
    Present: The Honorable                         Steve Kim, U.S. Magistrate Judge  
                            Connie Chung                                                                                        n/a 
                             Deputy Clerk                                                                     Court Smart / Recorder 

             Attorneys Present for Petitioner:                                                        Attorneys Present for Respondent: 
                               None present                                                                              None present 
                                          
    Proceedings:                         (IN CHAMBERS) ORDER TO SHOW CAUSE  
 
        On November 9, 2018, Petitioner filed a petition for writ of habeas corpus under 28 
U.S.C. § 2254 challenging his 2014 conviction and sentence for committing a lewd act upon a 
child.  (Pet., ECF 1 at 2).  But because Petitioner admits that he did not file any post­conviction 
relief after the California Court of Appeal denied his direct appeal in 2015 (Pet. at 3), the 
Petition is facially untimely and unexhausted.   
         
        To satisfy exhaustion, the petitioner must “fairly present” his claims in a complete round 
of direct appeals or state habeas proceedings up to and including the California Supreme 
Court.  See Baldwin v. Reese, 541 U.S. 27, 29 (2004).  Federal courts may not grant habeas 
relief unless the petitioner has exhausted all available state court remedies.  See 28 U.S.C. § 
2254(b)(1)(A).  Because Petitioner never raised any claims to the California Supreme Court, 
whether by direct appeal or habeas petition, his claims are facially unexhausted.   
         
        To be timely, the Petition must be filed within one year from the date on which the 
conviction became final unless tolling applies.  See 28 U.S.C. § 2244 (d)(1)(A).  Statutory 
tolling applies during only the pendency of a “properly filed” state habeas petition.  28 U.S.C. § 
2244(d)(2).  Petitioner’s conviction became final on May 25, 2015 when the time to file a 
petition for review with the California Supreme Court passed.  See Cal. R. Ct. 8.500.  Thus, 
Petitioner had until May 25, 2016 to file a timely Petition.  Because Petitioner admits that he 
has filed no appeals or petitions that would toll the limitations period, the Petition is facially 
untimely. 
         
        THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before December 
21, 2018 why this action should not be dismissed as unexhausted and untimely.  It remains 
Petitioner’s burden to establish exhaustion and timeliness on any other ground that the Court 
may not be aware of.  See Stancle v. Clay, 692 F.3d 948, 953 (9th Cir. 2012).  If Petitioner 
cannot demonstrate that the Petition is exhausted and timely, the Petition will be summarily 
dismissed. 


CV-90 (10/08)                                                       CIVIL MINUTES - GENERAL                                                                       Page 1 of 2
                            UNITED STATES DISTRICT COURT 
                           CENTRAL DISTRICT OF CALIFORNIA 

                                  CIVIL MINUTES ­ GENERAL 
    Case No.    2:18­cv­09514­DOC (SK)                               Date    November 19, 2018 
    Title       Maravilla v. Sup. Ct of Cal. County of Los Angeles Child Support Court, et al. 

 
       If Petitioner does not file a timely response to this Order to Show Cause, the 
Court may also recommend involuntary dismissal of the Petition for failure to 
prosecute or obey court orders.  See Fed. R. Civ. P 41(b); L.R. 41­1.     
        
       If Petitioner no longer wishes to pursue this action, he may voluntarily 
dismiss the action under Federal Rule of Civil Procedure 41(a) by filing a 
“Voluntary Notice of Dismissal.”  The Clerk is directed to provide Petitioner with a Notice 
of Voluntary Dismissal Form CV009. 




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                             Page 2 of 2
